Title: To George Washington from Jacob Bayley, 26 February 1781
From: Bayley, Jacob
To: Washington, George


                        
                            Sire,
                            Newbury 26th Febry 1781.
                        
                        Your Excelency may remember, that when I had the honour to wait on you at White Plains 1778, Your Excelency
                            desired me not only to give you intelligence from this quarter and Canada, &c., but also to give my opinion in
                            matters relating to the publick cause. And though I am sensible my capasity is very small, and my Judgment weak, yet
                            possibly I may, in writing a sheet, say something that will be of advantage to the United States, which if I do I am amply
                            repay’d.
                        I therefore take the liberty to inform you of the state and situation of this country, called the New
                            Hampshire Grants; and likewise to advise of the evil consequences, which I fear will follow the present proceedure, unless
                            timely prevented.
                        The case stands thus. That untill the year 1764 (when King George the third was determined to render his
                            crown independant, by every method) the whole of the Grants were Granted to, and were under the jurisdiction of New
                            Hampshire, when a decree was issued forth, declairing the western banks of Connecticut River to be the boundary between N.
                            York and N. Hampshire. After which our struggles were great, even to keep in possession of our improvements only. After
                            the happy aera, when the American States asserted, and took up the sword to defend their natural rights and properties, we
                            looked on ourselves as free from the tyrany of Britten, and under the government of N. York. And the
                            inhabitants had reason to think they should revert back to N. Hampshire, as the decree in 1764 was as arbitrary as any act
                            ever made, by the British King, or his corrupt Parliment. And all such acts were declaired void at the declaration of
                            independence, by the grand counsil of America. But a claim was kept up by N. York and neglected by N. Hampshire. And the
                            neglect of The Honble Continental Congress has been the means of much neglect of the grand cause, in the people on the
                            Grants, or rather of their unsetled state. And has been the reason why they have not done their duty more regularly, and
                            that our confusions are so growing as they are at present; For none will dispute that the Grants on both sides the river
                            are not on the same footing. N. Hampshire neglected to claim the west side, the consequence is, the inhabitants on the
                            east deny their jurisdiction, and have united with the west, so that no help will be given to your excellency by way of N.
                            Hampshire. Congress have not determined what state the Grants belong to; therefore no more assistance is given to the main
                            cause, than is voluntarily given by individuals. Your Excelency has doubtless been informed of Vermont; on the west side
                            of Conecticut River, and of their wild proceedings, even to deny the jursdiction of Congress, refusing to obey their
                            orders, and acting in many respects as a seperate body from the other states; and acting far below the gentile world; who,
                            not having the written law, were a law unto themselves; but these not receving the law of the Congress of the United
                            States, have not law among themselves. There are more than two thousand families, which have joined in union from the east
                            side of Connecticut River, by means of which your Excelencys plans may be frustrated; For more than one half the beef
                            demanded of N. Hampshire, to be deposited at Charleston is expected from the Grants, which have now joined Vermont. And as
                            no government at all suits the most of the present race of men, what can we expect, but to see our states crumble to
                            pieces unless Congress will timely exert themselves. I am sensible of the reasons given by Congress why
                            they have not come to a determination in this matter is that they have enemies enough to fight, without fighting Vermont.
                            When if Congress had determined one year ago, ten men would have subdued all that would oppose; but now two thousand will
                            not do it, and I am affraid they will still increase, unless a decision of Congress spedily takes place. We are the only
                            door into Canada,  one of the most important parts of the country, and ought to be under the best regulations.
                            Therefore I cannot refrain beging your Excelency, so far as is consistant, to recommend to Congress, that they interpose
                            and declare their determination in this matter; and give such orders as may secure the allegience of this part of the
                            country, either by making it a state, or setting the whole of the Grants to N. Hampshire, which appears far preferable
                            for the common cause as well as for the people. Beg leave to subscribe myself, Your Excelencie’s Most obedient and Humble
                            servant
                        
                            Jacob Bayley.
                        
                    